Title: To John Adams from William Vans Murray, 17 July 1798
From: Murray, William Vans
To: Adams, John



Private
Dear sir,The Hague, 17 July 1798.

In a late dispatch in June to the secretary of state I mentioned Mr. Pichon late secretary to Genet and Fauchet last a secretary in the bureau of foreign affairs on the American side of the office at Paris & now French secretary of legation here.—I promised this gentlemen in the third interview about three weeks since (for I wished to make him talk freely knowing that his opinions have helped to mislead the French government) that his name should not be mentioned in any way that might be known to the world at his own request. Since that I have not seen him ‘till today. I this morning received a note from him informing me that he had some intelligence to communicate exceeding interesting to both of us & wished an hour to be named. I gave him the time:—before the hour, one, the chargé des affaires and champigny drove up & was with me, loosely talking about Rastadt & the war which is now again bursting forth between France & Germany. After his departure, the visit as to time being perfectly out of course, Mr. Pichon came.—
For a fortnight before I had expected that they would probably attempt to use me as a vehicle of overtures to be made to the Government, for the purpose of distracting and dividing and of reviving that hope which has so much been our disease. I am not much out in my expectations. Mr. Pichon after some time detailed to me the substance of the enclosed paper as intelligence respecting Mr. Gerry, lamenting the unhappy quarrel &c &c and endeavouring to predispose me to Mr. Talleyrand assuring me that he was solicitous for accommodation.—The conversation was long & made up (on my part) of the gross insults which we had too long borne, & the injustice which we had suffer’d & of the spirit which now animated the Councils & the nation of America & the current of opinions that bore down every act & obstacle:—On his part, of conceding to much I said, of lamenting the rest, of praises of the instructions for their profound wisdom & conciliatory & magnanimous tone. In fine I considered this interview as probably bringing into motion part of their plan respecting my humble self. In about two hours, he told me that he had, as he before informed me, translated the instructions which I lent to him—Sent them to Mr. Talleyrand with remarks, & had this morning received Mr. Talleyrand’s answer which if I pleased he would read. It was he said a copy.—I perceived it was in Mr. Pichon’s own hand which I know after his reading of it, & tracing with much concern the point in which all negotiation must stop, he put it into my hands. I asked him if I might keep it because I could not read French as fluently as he repeated it.—He assented. This was probably also what he wished. I told him that we were now armed and arming. That the bills for the sortie of our cruisers & for suspension of intercourse which I had newspaper copies of in my pocket, & which I lent to him, had pass’d without debate or opposition, so mature was the public mind on these points: that I regretted Gerry’s stay at Paris because I added that this might divide the public mind as to the chance of honorable accommodation, & of course might delay those vigorous measures which became our Government after such moderation, lest their patience might be misconstrued as the internal parties of America had been—& that we were so very far off that it was now impossible for us to be kept in a wavering state—& that from the decided tone of the Government, supported throughout by the Nation, it would be no very easy matter— that the conduct of Govt. and the People notwithstanding Mr. Gerry’s stay was a proof that nothing now but acts of justice could restore harmony—that as to the mode I was no judge—that my goverment could alone judge—I carefully avoided 
   There is some omission. The figures used amount to this only– a 1115. vo 1242. could 567. ed 1004. a 115.
 dropping a word that in the most distant manner held up an idea of communicating this paper or of treating it in any way but as an affair of mere conversation & for my private perusal. Nothing was said to prevent my communicating it.—He repeated his wishes that whatever had past might not reach the public. I assured him it should not that I remembered my promise to him:—that with him I lamented the state into whh the two Nations appeared approaching, but saw no way out of it at present—that you had done all that became the dignity and independence which you watched over—that I personally had the honour of knowing the perfect sincerity of your heart upon the endeavour to adjust—but that I was no judge of the mode to be pursued, & that I hoped we should still be armed & prepared, & protect our Commerce by defensive measures. He said we were right in placing every thing in a state of defence, and of protecting our Commerce & of preventing their or any privateers from molesting our waters & limits.—But his regret was that just as things began to take a turn such as he knew Mr. Talleyrand wished there should be no body at Paris to treat.—I again recurred to the patience of the Envoys, & the impropriety (so I thought it) of Mr. Gerry’s stay. He recurred then to the powers “joint and several” & said that our government broke off the negociation tho’ a man appointed by it, Mr. Gerry was competent to treat and on the spot before it knew the result. I then called his recollection to Mr. Talleyrand’s note in March which begins by criminating the American Government, charging insincerity & absolutely dismissing the majority of the Envoys—tho’ all there, when once in Paris, were alone one Commission—& that “joint & several” meant to guard against contingencies of death in any one or more in so distant a scene & voyage. As I saw his drift was to lead me into such opinions as might induce me to write to government that a new expectation might be excited the motive of which I do not hesitate to declare I believe to be merely to divide and bewilder and to relax our energy and as I wish’d to show him that I had no hopes myself of adjustment, on his lamenting the present crisis and wishing that it could yet be averted.—I observed to him that while I regretted that this crisis was imposed upon us in defence of our honour, independence & commercial interests, I saw no means in the present state of things by wch this could be accomplished. That his government ought to have reflected last March upon one thing in particular which would always if not attended to render after-thought embarrassing, if not useless, in any nation in Europe that had a delicate negotiation with America—It was the distance of America (U.S.) from France, that when a negotiation so situated had been, after mature efforts on our parts, broken off, & the ministers gone—it was not possible to intimate any fresh ideas to the American Government as they could to any governments in Europe by Couriers in ten days. And hence a radical breach of negotiation with America must from the policy of America arising from that distance, always produce those decisive measures there which had from self-preservation been lately adopted. That the moment it was announced by your, Sir, that all hopes had ceased, the Govt. and nation rose up to a point infinitely beyond the lethargy of hope, and took ground that changed the subject matter for negotiation. That the United States had not declared war that I knew of, but that she had taken her ground &c &c. He talked about parties, that France could not hurt us—but that our parties might. I told him that that was the error which could not be explained, if facts, acts & laws had not already explained it.
Permit me now, Sir, shortly to state what I believe to be the real object of this whole interview.
France alarmed at our attitude, was bursting out again, wishing to amuse America with a new chime of bells has fixed on this secretary because he knew me in Philadelphia as the instrument to try the pulse and me as the vehicle of her wretched policy. Nothing has ever come from me to lead her to suppose that I am her man that much at least I may permit myself to boast to you, Sir, but still she thinks that on that account if she could get me into an informal negociation and impose upon me so far as to credit these airs of tenderness and induce me by these means to hazard a few hopes in favour of amicable adjustment that two opinions might yet rise in the U. States and that at all events some ground would be prepared for the impressions which she trusts Mr. Gerry may make on his return if nothing more Mr. Gerry acts wisely in resisting entering into negotiation or affecting to assume the power.—Yet they and the French Americans at Paris will try every act to impress the public mind in America that every thing could be done by any man with powers—That Mr. Talleyrand has at last brought the Directory into a temper to treat &c &c.
I could not refuse a member of our corps an interview he asked for in a note and indeed I was curious to the advances of proud and conscious debility. As I was determined that I would not write at all upon the subject to Government, nor to any one but to you, Sir, entirely for yourself and he will never know that I have written. I would not give this visit any importance in Mr. Pichon’s eyes by any hesitation, and I thought I might get something, —what I did not know nor expect precisely.—I have not dared at such a time, Sir, to step between your measures & their object—nor need you fear that I shall. If this affair takes a more formal attempt I shall listen but to get what I can and then declare myself incompetent & that having no power & not having any security I shall not dare to meddle nor to write to government upon the subject, that they are competent to acts of justice & sincerity without negotiation.—I am well aware of the consequence of my doing any thing like listening to formal proposals without this declaration on my part; because it would lead them perhaps to write to America that great hopes were entertained of an amicable adjustment and mention the overtures to which I should have listened.
The use, Sir, it has struck me in this interview is in this fact (if it be true that the copy is really from Talleyrand) that the sending of Mr. Pichon here is a measure of solicitude—for he is a useful and active secretary on American Affairs at Paris and above all, this interview and the letter of Mr. Talleyrand and Mr. Pichon giving it to me moves that they are deeply alarmed that energetic measures have stunned them and that the steady & dignify’d pursuit of them will attain their great end.
From letters which I receive today from Paris of the 11. and from three other letters to two others, which I have heard read today, of the 12th stating in fact the substance of the enclosed and Mr. Talleyrand’s advances I have no doubt that they will exert themselves to show how amicable they are—how hasty we are—but I thank God Sir, that nature has worked to her proper issues in America—and that these tricks will be straws against a storm.
It is my misfortune, Sir, to trouble you with long letters and in a toilsome character. One thing more, Sir, & I cease to lengthen this. Believe me to be deeply impressed, first with a sense of duty that shows me I have no right to meddle on this subject and secondly that in sending the enclosed with my remarks solely Sir to you and to no other man in the world, I hazard no false inferences from what I do—no dangerous effects from the transmission, & that I do it to prove should it be necessary to you that this mode of proceeding is among the arts which they will doubtless practise in various shapes, and that you ought to know the fact as it will console you to have proof that tho’ they have no sincerity that can be depended on one moment that they are in some degree humbled.—You will perceive sir, that I do not mention this even to the Secretary of State for in his office some men go occasionally to read dispatches who might from good or bad motives use this paper to foolish or wicked ends.
Genl. Joubert who commands the French army here was last night ordered to depart for Mayence—Hatry comes here—as the French expect to begin active & offensive operations against Germany. The negotiation at Seltz between ex-director Neufchateau & Count Cobenzel, ended in heat—they separated hostily even. The Congress at Rastadt it is understood must be by this time broken up, & the campaign is expected. While Germany has been dozing at Rastadt, the French have accomplished what a brilliant campaign could hardly have effected—For the Papacy has been overturned—Switzerland possessed—the Kingdom of Sardinia put into their hands and Malta taken. Bonaparte it is believed must be on his route to Leghorn, if Nelson does not secure him. On the other hand Switzerland is unquiet & will seize any moment favourable to resist; this country is wretched & would I believe resist if Great Britain would remove her fears—Her fears however are excited now by a suspicion that France may either throw her into departments or partition her with Prussia who as far as I can learn is not yet a party to the coalition.
The name which I lately had the honour to communicate in another long letter, on a seperate piece of paper, was not put into any public dispatch because of my fears that it might some how leak out & would be rapidly borne here to the death of the person & of others.—I beg you to excuse the laborious length of this letter & of that & to believe me to be, / With the most perfect respect & / attachment, faithfully / Dear Sir, / Yr. ob. Servt.
W.V. Murray